Alice Robie Resnick, J.,
dissenting. In its Machiavellian maneuver to halt this litigation, the majority gives its seal of approval to a system of public education that, even with the judicially legislated adjustments of the majority, falls well short of the system required by the Ohio Constitution. In doing so, a *345majority of this court abandons adherence to the requirements of the Ohio Constitution and puts an end to this litigation, even while recognizing that the General Assembly’s enactments are unsatisfactory. It is indeed ironic that one thing all the justices (both in the majority and in dissent) of this court agreed on in both DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I”), and DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II ”), was that it was the General Assembly’s task, not that of this court, to enact school-funding legislation. Now, a majority of this court has determined that, for the sake of expediency, harmony, and consensus, it is acceptable for this court to sit as a superlegislature and enact its own version of a constitutionally acceptable school-funding plan. The majority states:
“A climate of legal, financial, and political uncertainty concerning Ohio’s school-funding system has prevailed at least since this court accepted jurisdiction of the case. We have concluded that no one is served by continued uncertainty and fractious debate. In that spirit, we have created the consensus that should terminate the role of this court in the dispute.”
The majority’s creation of this consensus provides an uncertain future for the children and citizens of Ohio for two reasons. The first, of course, is that this court has no authority to order the level of spending or impose other specific requirements that would make the state’s system of funding education constitutional. The second is that the General Assembly must accept the majority’s judicial mandates and enact legislation that complies with this court’s order. Judging by past history, when will that take place?
The defendants have once again resisted as too politically unpopular the fundamental changes required to bring our public school system into compliance with the Constitution. Instead, the defendants have merely tweaked the system that was rejected by this court in two previous decisions. They have stamped “new and improved” on a system that is neither, and have trumpeted that this “revised” system, with a supposed massive infusion of cash provided by the state, satisfies the Constitution. However, it takes much more than money to accomplish the systematic overhaul of school funding in Ohio that a majority of this court in DeRolph I and DeRolph II recognized was required to bring the system into compliance with our Constitution.
Even today’s majority cannot accept the state’s transparent, self-serving, and expedient portrayal of its inadequate response without judicially legislating its own amendments in order to arrive at a “constitutional” funding system. The majority has acquiesced to the desires of the defendants, and has abandoned all pretense of objectivity, ostensibly in the spirit of creating a consensus. The majority appears to be working hand in hand with the legislative branch of government when it quotes Thomas Jefferson as support for its decision to *346impose a compromise in this case for “the greater good.” Jefferson was a wise man, but he was certainly not discussing the function of a supreme court when he wrote of “sacrificing our opinions sometimes to the opinions of others for the sake of harmony.” The oath of a Supreme Court justice is to “administer justice without respect to persons.” R.C. 3.23. Nowhere in that oath is there any recognition of an overriding necessity of harmonious decisions for the sake of getting along with the other branches of government or of creating a “consensus” among the members of the court.
The role of the Supreme Court is to act independently from the other two branches of government in determining whether the laws as enacted by the General Assembly pass constitutional muster. We are not members of the legislature, where compromise is the order of the day and backroom deals are taken for granted. Rather, we have taken a sacred oath to support and uphold the Constitution to the best of our ability and understanding.
The majority apparently recognizes that the state’s plan is too flawed to meet the goals illuminated by two previous decisions of this court. However, rather than giving the state additional time to enact a constitutional system, the majority, “for the sake of harmony,” does its own toying with the system, adding its own layer of legislation to that enacted by the General Assembly. The majority’s determination that the state must revise its calculations to increase Am.Sub.H.B. No. 94’s basic aid amount and must move up the date for the full phase-in of parity aid will cause little more than an ineffective addition to an inadequate plan and simply does not make the plan constitutionally acceptable.
The majority evaluates the plan not for what the plan actually accomplishes, but what it wishes the plan would accomplish, including making its own additions to meet that end. Ignoring the numerous deficiencies along the way, the majority places its confidence in a General Assembly that has once again failed to comply with the Constitution.
The majority ignores the directives of DeRolph I and DeRolph II, sets the bar lower than is justified, and then of course finds that the bar has been cleared. Rather than building upon the analyses of previous decisions of this court, as the majority purports to do, the majority actually weakens those precedents beyond recognition and then proclaims that the watered-down standards allegedly extracted from those decisions have been satisfied. Somehow, a half-hearted response by the state is portrayed as the basis of an acceptable solution. However, the majority imposes its own caveat — the solution is acceptable only after the changes ordered by the majority are implemented.
In order to comply, the General Assembly not only must pass legislation to reflect the majority’s order, but accordingly must find a source of funding to satisfy the majority’s predilection for what a constitutional level of state support *347for schools must be. The majority innocuously asserts that, due to its belief in the “good faith” of the defendants, it expects the General Assembly to comply. It blandly states that if its order “receives less than full compliance, interested parties have remedies available to them.” The possible consequences of a refusal to comply are glossed over, and the majority does not specifically say what the available remedies would be. Presumably, if the General Assembly fails to adopt the majority’s judicially legislated amendments, the majority is prepared to hold the General Assembly in contempt for its failure, or perhaps take even more drastic action. Since what the majority has done is in direct violation of separation of powers, it can do nothing to effectively enforce its judicial mandates. Moreover, the majority abandons precedent and enters dangerous territory in ordering that specific legislation must be enacted to make the school-funding system constitutional. School funding is a complicated and intricate system. Any changes to one aspect, while appearing to be straightforward, will cause ripple effects and. give rise to unintended consequences in ways that no justice could possibly anticipate. That is why the specifics of school funding must be devised by the General Assembly and not this court.
Merely raising these concerns illustrates that the majority’s order is ill advised. The majority, rather than limiting itself to highlighting the deficiencies in the legislation before us as this court has been careful to do in past cases, now takes it upon itself actually to order that specific additional legislation be enacted. What the majority conveniently forgets is that this case has always been centered on satisfying the Ohio Constitution. The majority now turns that consideration on its head. Instead of satisfying the Constitution, the additional legislation must satisfy the individual inclinations of four members of this court, and only the majority’s preferred legislation, and no other, is acceptable. Where was this majority when DeRolph I and DeRolph II were decided? If this type of action is legally permissible now, why not then? This case could have been concluded in 1997 by this court merely legislating a constitutional system from the bench. But as we all are aware, this court does not legally possess the power to legislate.
What the majority continually fails to appreciate is that our Constitution envisions much more than a school system that barely meets the minimum needs of its pupils. Our Constitution envisions a thorough and efficient school system, not a system built on backroom deals and political expediency. When the majority proclaims what is essentially a victory for the state in this case, it is actually knelling defeat for the students and citizens of Ohio.
The majority has ignored that “ ‘[t]he sovereign people made it mandatory upon the General Assembly to secure not merely a system of common schools,’ but rather a thorough and efficient system of common schools.” DeRolph II, 89 Ohio St.3d 1, 728 N.E.2d 993, at paragraph one of the syllabus, quoting Miller v. *348Korns (1923), 107 Ohio St. 287, 297-298, 140 N.E. 773, 776. In surrender, the majority has accepted (and allowed itself to become entangled with) a solution that, while politically palatable, leaves a bad taste in the mouths of those of us who recognize the state’s revised plan for what it is — a flawed and incomplete response to the problems at hand.
In this court’s opinion in DeRolph II, a majority of this court found that Ohio’s method of funding public schools continued to violate the Thorough and Efficient Clause of the Ohio Constitution. In DeRolph II, at paragraph three of the syllabus, this court defined the meaning of that clause: “A thorough system means that each and every school district has enough funds to operate. An efficient system means one in which each and every school district in the state has an ample number of teachers, sound buildings that are in compliance with state building and fire codes, and equipment sufficient for all students to be afforded an educational opportunity.” With today’s decision, this court, while paying lip service to those principles, places its imprimatur on a system of education that still fails to meet the standards for thoroughness and efficiency mandated by the Ohio Constitution.
Perhaps some who have been immersed in this litigation have lost sight of where Ohio stands among the fifty states in meeting the problems in its school-funding system. Including Ohio, the highest courts of at least sixteen states have found that their state’s school-funding system violated the state Constitution.5 In addition, several states have had lower courts call into question some or all aspects of their school-funding system (see, e.g., lower court orders reviewed in Opinion of the Justices [Ala.1993], 624 So.2d 107, and Bismarck Pub. School Dist. No. 1 v. State [N.D.1994], 511 N.W.2d 247). Furthermore, some states, including Michigan (see Section 11, Article IX, Michigan Constitution [amended March 15, 1994 by “Proposal A”] and 1993 Mich.Pub.Act Nos. 145 and 336 and related acts cited in section 6; see, also, Mich.Comp.Laws Ann. 388.1601 et seq., M.S.A. § 115.1919[901] et seq.) and Kansas (Finance and Quality Performance Act of 1992, 1992 Kansas Session Laws, Ch. 280, Kan.Stat.Ann. 72-6405 et seq.) have completely revised their school-funding system without a judicial order from the *349state’s highest court to do so. Thus, Ohio is definitely not alone on the path it is pursuing among the states, many of which are facing the same problems we are facing.
Furthermore, Ohio is not by any means the only state in which the state’s high court has conducted multiple considerations of funding systems that have bounced back and forth among lower courts, state legislatures, and the highest court.6 In some other states, school funding has been a persistent problem for much longer than it has been in this state. If there is any attitude among those in this state that this litigation is best concluded no matter the result, merely for the sake of moving the case out of our court system, I point out that in those other states, discomfort with facing this issue has not caused their courts to shirk their task in the name of expediency.
I
DeRolph I and II Highlighted Deficiencies in Previous Enactments That Were Inconsistent with a “Thorough and Efficient System of Common Schools”
As stated in DeRolph II, 89 Ohio St.3d at 5, 728 N.E.2d at 997:
“The benchmark of our inquiry remains the Thorough and Efficient Clause, as set forth in Section 2, Article VI of the Ohio Constitution:
“ ‘The general assembly shall make such provisions, by taxation, or otherwise, as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools throughout the State * *
*350In DeRolph II, 89 Ohio St.3d at 5-6, 728 N.E.2d at 998, this court quoted from Justice Francis E. Sweeney, Sr.’s majority opinion in DeRolph I, as follows:
“In DeRolph I, 78 Ohio St.3d at 212, 677 N.E.2d at 747, this court identified four aspects of the school-funding scheme in place at that time that contributed ‘to the unworkability of the system and which must be eliminated.’ Those four aspects were ‘(1) the operation of the School Foundation Program, (2) the emphasis of Ohio’s school-funding system on local property tax, (3) the requirement of school district borrowing through the spending reserve and emergency school assistance loan programs, and (4) the lack of sufficient funding in the General Assembly’s biennium budget for the construction and maintenance of public school buildings.’ ”
This court’s opinion in DeRolph II reviewed the legislation passed in response to DeRolph I and once again determined that the state’s attempts to remedy the defects in the system had fallen short. Near the end of the opinion in DeRolph II, 89 Ohio St.3d at 37, 728 N.E.2d at 1021, this court stated:
“The following major areas warrant further attention, study, and development by the General Assembly, but are not by any means the only areas requiring scrutiny:
“(1) Continued reliance on local property taxes as a primary means to fund Ohio’s schools has not been specifically addressed and may in fact be compounded by H.B. 283’s phase-out of the inventory tax, which may result in even greater reliance on local contributions in the future. The failure to address this problem will make it exceedingly difficult for any system of school funding to comply with the Thorough and Efficient Clause, since the inherent inequities will remain.
“(2) The basic aid formula has structural deficiencies and may not in fact reflect the amount required per pupil to provide an adequate education. The phase-in aspect of the basic aid amount should be reconsidered.
“(3) Continuing attention must be given to the mechanism implemented to fund the construction of new school facilities and to repair older, decaying school buildings, until the task is complete. Additionally, requiring local districts to pass levies as a prerequisite for obtaining state funding should be reviewed.
“(4) The School Solvency Assistance Fund established by H.B. 412 must be reevaluated, so that funds are available and used only in case of extreme emergencies and not for unfunded mandates or day-to-day expenses.
“(5) The unfunded mandates in H.B. 412 and S.B. 55, which will necessitate either increased reliance on local property taxes or additional borrowing from the School Solvency Assistance Fund, must be addressed and immediately funded.
“(6) The phenomenon known as phantom revenue has not been eliminated and may increase as a consequence of H.B. 650.
*351“(7) Strict, statewide academic guidelines must be developed and rigorously followed throughout all of Ohio’s public school districts.”
These points highlighted only some of the key concerns discussed in DeRolph II that stood in the way of a thorough and efficient system. Tellingly, many of those same deficiencies had been pointed out as major problems in this court’s opinion in DeRolph I. These fundamental deficiencies continue to this day. The state’s contention that it has increased the amount of money for K-12 students at the expense of every other department in the state budget cannot obscure the truth of the facts in evidence before us. Although the majority is swayed by the state’s protestations, actions speak louder than words, and the state’s actions fall well short of the mark.
II
Perspectives on Recent Developments and on This Court’s Role in This Litigation
Before debunking the defendants’ claim that the revised system satisfies the Constitution, it is first necessary to put in perspective the recent history of our state’s education system. The history of the system from the beginning of Ohio’s statehood was thoroughly discussed in the majority and concurring opinions in DeRolph I and DeRolph II and will not be repeated here.
The state has undoubtedly made some grudging progress in addressing a few of the problems that have plagued our state’s system of common schools. The school-funding system that existed in 1991, when this litigation began in Perry County Common Pleas Court, was truly in crisis, as numerous problems all contributed to a very poor system that was nowhere near being thorough and efficient. The late 1980s and early 1990s marked the absolute nadir of our statewide system of schools in Ohio.
As detailed in DeRolph I, the system under review in that case was so disjointed, ineffective, and underfunded that it was a disgrace to the citizens of Ohio. Numerous school buildings in a depressingly large number of districts were in deplorable condition. Particularly in our large city school systems and in southeastern Ohio, it was evident that the state had shirked its responsibility to the students of the state and had consigned many of them to second-class status. The system was burdened by so many problems that some of the defendants in DeRolph I had not at first wanted to appeal the trial court decision that the system was unconstitutional.
By the time DeRolph I reached this court, the General Assembly had made some unfocused attempts to rectify the most glaring problems. See 78 Ohio St.3d at 211, 677 N.E.2d at 746. After this court’s decision in DeRolph I, the *352General Assembly did make further improvements, some of them fairly substantial, as detailed in DeRolph II, which gave some reason for optimism that significant improvements might be possible if more time was allotted for the state to devise a remedy. Based on the evidence before us, it is apparent that the system we review today is only a minimal improvement.
The overriding question (indeed the only question) that we should be answering is whether the system of schools established by the legislation before us is a thorough and efficient system. Now, amazingly, the majority has taken upon itself to do its own toying with the system, has picked out the deficiencies it is willing to acknowledge, and has declared that with the adjustments it requires the system is fixed. Yet the sum of the details in evidence yields a single conclusion — the system we examine today (even as “amended”- by the majority) is neither thorough nor efficient as constitutionally required.
HI
A Failure of Resolve — Lack of Significant Basic Reforms Means That No Complete Systematic Overhaul Was Accomplished, and the State Has Failed Yet Again to Satisfy the Constitutional Mandate
Since DeRolph II was decided, the General Assembly has enacted four major pieces of new legislation that are most pertinent to our inquiry. They are 2000 Am.Sub.S.B. No. 272 (“S.B. 272”), 2000 Am.Sub.S.B. No. 345 (“S.B. 345”), 2001 Am.Sub.H.B. No. 94 (“H.B. 94”), and 2001 Am.Sub.S.B. No. 1 (“S.B. 1”). In addition, much of the legislation at issue in DeRolph II remains relevant, particularly in the areas of school facilities construction and maintenance, but also in other areas. For instance, the state’s school-funding formula and its underlying methodology closely resemble the formula before us in DeRolph II. Critical examination of this legislation, in particular of H.B. 94, reveals that the most recent reform package assembled by the General Assembly, as further adjusted by the majority, is disappointingly similar to the school-funding scheme found deficient in DeRolph II.
A
Overreliance on Local Property Taxes
This court in both DeRolph I and DeRolph II informed the General Assembly in no uncertain terms that the system’s overreliance on local property taxes was the single greatest impediment to a thorough and efficient system: “The most glaring weakness in the state’s attempts to put in place a thorough and efficient system of education is the failure to specifically address the overreliance on local property taxes. If this problem is not rectified, it will be virtually impossible for *353the revised school-funding system to be characterized as thorough and efficient.” DeRolph II, 89 Ohio St.3d at 36, 728 N.E.2d at 1020.
Reiterating another of the majority’s observations from DeRolph II, id. at 8, 728 N.E.2d at 999-1000: “The inherent inequities of funding systems that rely too much on local property taxes not only are extremely difficult to rectify, but also run counter to our Constitution’s explicit requirement for a statewide system of public schools. The valuation of local property has no connection whatsoever to the actual education needs of the locality, with the result that a system overreliant on local property taxes is by its very nature an arbitrary system that can never be totally thorough or efficient. In a very real sense, this problem underlies most of the other deficiencies in Ohio’s school system and is either the direct or indirect cause of them. The majority and all three separate concurring opinions in DeRolph I specifically recognized the inadequacies of a system that is overreliant on local property taxes.” (Emphasis sic.)
In both DeRolph I and DeRolph II, this court found that the system was in need of a “complete systematic overhaul.” See DeRolph I, 78 Ohio St.3d at 212, 677 N.E.2d at 747; DeRolph II, 89 Ohio St.3d at 17, 728 N.E.2d at 1006. There are two essential aspects of the challenge for a “complete systematic overhaul” the court has now twice issued to the state: the revenue side of the equation and the expenditure side. As to the revenue side, this court has made clear that local property taxes can still be a part of the overall revenue system, but they cannot continue to be the primary means of funding the system. DeRolph v. State (1997), 78 Ohio St.3d 419, 678 N.E.2d 886, 887.
After the decision in DeRolph II was announced, the defendants were faced with some basic choices as to how to reduce overreliance on local property taxes: they could either institute major reforms to the property tax system, or they could significantly increase the adequacy level of state funding to education, or they could undertake some combination of the two approaches.
Perhaps the most disappointing feature of this entire case is that, once again, the state has chosen to totally forgo making any reforms to the property tax system. Consequently,' as in the previous DeRolph opinions, the state has not specifically addressed this overreliance, instead choosing to deal with it in the context of revising the expenditure side of the school-funding picture. In essence, the state has claimed throughout that if it modifies the expenditure side enough, it has overhauled the system sufficiently to satisfy the Constitution. The state contends that the formula and base funding amount it has established ensure adequacy of funding, and that if a local district chooses to fund above the base amount of^funding ensured by the state, it is free to do so. The state’s view is that disparities in the property tax on the revenue side of funding can be rectified by increases in state funding on the expenditure side, so that if adequate *354per-pupil funding is provided by the state, then overreliance on local property taxes melts away.
This is so, however, only if the state’s revised plan provides truly adequate funding to each school district. If adequate funding is not provided, then the state’s argument that it does not need to specifically address the problems in the revenue inequities shatters. Unfortunately, the amount of funding provided by the state under its revised plan (as modified by this court) is seriously inadequate, and the process of establishing the funding amounts was replete with inconsistencies and false assumptions.
H.B. 94, the biennial budget bill, is the major piece of legislation that the state claims eliminates overreliance on local property taxes. To that end, H.B. 94 sets the base cost foundation level at $4,814 in FY02 and at $4,949 in FY03. R.C. 3317.012(A). (Under the statutes at issue in DeRolph II, the base amount was set to be $4,414 for FY02 and $4,538 for FY03. See former R.C. 3317.012[A], 1998 Am.Sub.H.B. No. 650, 147 Ohio Laws, Part III, 5138.) The majority orders an increase in the base funding amount above H.B. 94’s provisions, but the majority’s revised amount is simply not enough to make the difference needed to truly eliminate overreliance on local property taxes.
It is important to keep in mind a central point about the base funding amount. It is simply an amount the state has established to reflect the supposed per-pupil cost of a basic education. The state does not fully fund this amount for each student. In fact, in terms of total funding of the base cost amount, a large percentage is provided locally. For those districts fortunate enough to have the ability to generate a large amount of money locally, the state pays very little of the base amount.
H.B. 94 also introduces the concept of “parity aid” to be phased in to provide further money to low-wealth districts (R.C. 3317.0217[C]). The majority orders that the phase-in of parity aid be moved up from FY06 to FY04, but, again, the increase provided by that amount is not enough to truly make the needed difference. Under H.B. 94’s plan, parity aid, which is approximately $100 million for FY02, is to increase about $100 million per year as it is phased in, with it set to be approximately $500 million for FY06 when fully phased in. See R.C. 3317.0217(C)(1); H.B. No. 94, Section 44, line item 200-525. The majority’s order to move up the date of full phase-in appears to have no effect on funding for FY02 and FY03, and will therefore have an effect only in FY04 and FY05. The parity aid amount thus becomes approximately $500 million for FY04 (rather than the approximately $300 million under H.B. 94) and approximately $500 million for FY05 (rather than the approximately $400 million scheduled under H.B. 94). The majority’s ordered adjustment of parity aid thus adds a total of about $300 million more to the total funding package than what would have been provided under the *355plan covering FY02 to FY07 as detañed in H.B. 94. It is not clear what the majority’s order in this regard does to equity aid, which was slated to be phased out by FY06 as parity aid was phased in under the H.B. 94 plan. R.C. 3317.0213(A)(7) and (B).
H.B. 94 also limits the amounts any district has to pay for special education, vocational education, and transportation, so that the state picks up more of those costs for some districts (R.C. 3317.022[F]); and expands “gap aid” from the state to try to deal with phantom revenue (R.C. 3317.0216[C]). None of these provisions is really directly targeted to reduce overreliance on local property taxes — añ are actually directed at other deficiencies pointed out in DeRolph II.
This argument that the state had dealt with overreliance simply by increasing funding was soundly rejected in DeRolph II, 89 Ohio St.3d at 28, 728 N.E.2d at 1015: “The state’s fañure to specificaüy address the school-funding system’s overrelianee on local property taxes is of paramount concern as we evaluate the state’s attempts to craft a thorough and efficient system of funding. The state’s argument that it can minimize this problem by addressing the other aspects identified in DeRolph I as contributing to the unworkabüity of the system in place at that time, see 78 Ohio St.3d at 212, 677 N.E.2d at 747, is unconvincing. We see no indication that anything significant has been done to remove this primary impediment, which was the major factor in the previous funding system found unconstitutional in DeRolph 7. No further effort at specifically addressing this overreliance on property taxes has been made since the voters of the state rejected the one-cent sales tax increase on the May 5, 1998 ballot. The problem of overreliance on local property taxes must be independently addressed, and all potential solutions to this problem must be explored. The inequities inherent in a system that relies too heavñy on local property taxes wül remain until this problem is resolved by the General Assembly.” (Emphasis sic.)
Further, this area of concern was the most strongly criticized in both DeRolph I and DeRolph II, and again is the overriding weakness of the state’s response now. See DeRolph II, 89 Ohio St.3d at 26-27, 728 N.E.2d at 1013-1014:
“Overreliance on local property taxes was one of the factors that rendered the school-funding scheme deficient [in DeRolph 7], yet this aspect of the former system persists in the state’s current funding plan, wholly unchanged. The system’s dependence on local, property taxes has resulted in vast disparities among Ohio’s six hundred eleven public school districts due to the differences in revenue generated by each. * * *
“The state would like this court to believe that overreliance on local property taxes wül dissipate once the new measures are fully phased in, so that the only reason a district would have to look to local property taxes would be that the *356district wants to fund beyond adequacy. Unfortunately, the reality of the situation at this time appears to be otherwise.” (Emphasis sic.)
The state simply has not made the “complete systematic overhaul” of the funding system that this court has called for. This court could not have been clearer than in DeRolph II and in DeRolph I that overreliance had to be independently addressed. Yet, once again, it has not been. While the “adjustments” imposed by the majority do increase somewhat the total state education spending package above the H.B. 94 level, those adjustments do nothing to rectify the inherent disparities.
B
A Lack of Adequate Funding
Given that the state has chosen not to reform the property tax system, the related question is whether the state has adequately funded the system it has chosen to put in place. It is apparent that the state had no intention of actually establishing an adequate amount of state-provided funding, but instead tried to do the minimum amount it could, always with an eye to reducing spending whenever possible, in order to try to satisfy this court, rather than trying to legitimately mount an effort that complied with our Constitution. The result was a series of political bargains that established the state spending amount on education at a level the state felt it could get by on without cutting other programs too much and without raising significantly more revenue, and that had little, if any, relationship to the cost of an adequate education. The majority partakes of the same approach — ordering more funding (but not too much more), according to its own opinion of what the state budget can tolerate.
The General Assembly, rather than exploring all potential solutions (see DeRolph II, 89 Ohio St.3d at 28, 728 N.E.2d at 1015) as it sought to revamp the system after DeRolph II was announced, seems to have operated under a two-pronged plan. The first was to delay doing anything meaningful in response to DeRolph II until after the November 2000 election, in the hopes that the makeup of this court might change so that no response would be necessary. When the makeup of this court did not change, the General Assembly then realized that some type of action would be required, and so hastily assembled a perfunctory response when it became clear that the problem would not simply go away.
There are essentially two failures in the state’s unsatisfactory response. One is that state funding per student under the basic aid formula is inadequate, and the other is that state funding for construction and repair of school facilities is not only inadequate, but also inefficient. If the state wants to repeat its argument in DeRolph II that it has achieved adequacy in funding (and that overreliance on *357property taxes has been eliminated thereby), it has to do much more than it has done and must fund at a significantly greater level.
There are many forces at work that put revenue pressure on local school districts, and the state has not acted to dispel those pressures. Two immediate examples that come to mind are the 1976 H.B. 920 tax-reduction factors, 136 Ohio Laws, Part II, 3182, discussed in DeRolph I, 78 Ohio St.3d at 201, 677 N.E.2d at 739, which prevent a school district from realizing additional revenue even though local property increases in valuation, and the inventory tax phase-out of 1999 H.B. 283 discussed in DeRolph II, 89 Ohio St.3d at 27-28, 728 N.E.2d at 993, which reduces local revenue for some districts. Another area where the state has not acted concerns the tax breaks that the state and local governments are affording businesses throughout this state. A July 2001 Wall Street Journal article about business tax abatements and their effect on the Toledo Public School District points out that Toledo-area businesses complain about the “abysmal academic record” of the district, which they claim “hampers efforts to hire well-trained workers and attract new employers.” Wall Street Journal (July 18), at Al. However, the article details that, ironically, “even as they call for reform, companies are receiving hefty breaks from the very taxes that would help pay for it. Since the late 1970s, tens of millions of dollars that would have otherwise flowed into Toledo school coffers have instead gone to businesses as tax abatements.” While local business executives defend the abatements as a benefit to the community as a whole, there is no doubt that the abatements are a serious and sometimes overwhelming burden to local school districts.
The Wall Street Journal article points out that Ohio is not the only state where school district revenue is being significantly reduced through tax abatements and that “Toledo is hardly alone.” In other states, too, the problem is prevalent:
“[A large corporation] is seeking a two-thirds reduction in the assessed value of a big appliance plant in Louisville, Ky., where school officials estimate that the resulting loss of tax revenue would be enough to pay the annual salaries of as many as 10 teachers. [Another company] recently sought $1 billion in reduced assessments on three San Jose, Calif., properties, although a local school district warned of financial havoc, and the company’s bid failed. Meanwhile, Memphis-area businesses have now received so many tax abatements that school officials in surrounding Shelby County talk of eliminating high school athletics.”
The General Assembly has done little to rectify problems caused by tax abatements and related revenue losses. In a system characterized by inadequate funding, local districts have great difficulty in generating additional local money to replace the money they have lost. These considerations help illustrate why, if state funding is not adequate, the system cannot be thorough and efficient.
*358IV
The Details of an Inadequate Response A
The Basic Ad Formula
It is evident that, as in DeRolph II, under the legislation we review “[t]he basic aid formula has structural deficiencies” and does not “in fact reflect the amount required per pupil to provide an adequate education.” See 89 Ohio St.3d at 37, 728 N.E.2d at 1021. Once again, the basic aid formula reflects a series of compromises, characterized by giving with one hand and taking away with the other, and not by a serious attempt to deal forthrightly with the problems highlighted by this court.
The type of “residual budgeting” identified by this court in DeRolph I was blatant. During the late 1980s and early 1990s, the General Assembly simply funded all other departments first, and then funded education with what was left, with no regard to what the cost to fund education actually should have been. See DeRolph I, 78 Ohio St.3d at 261, 677 N.E.2d at 780 (Resnick, J., concurring). The major deficiency of that approach was that no attempt was made to determine the cost of, and then to fund, an adequate education. As we recognized in DeRolph II, 89 Ohio St.3d at 19-20, 728 N.E.2d at 1008, this type of overt residual budgeting appears to have been eliminated. Within its recent budgets the state has not employed this practice, which was blatantly at odds with the Thorough and Efficient Clause of our Constitution.
However, a new variant of the same phenomenon (“cost-based budgeting”) appears now to be the dominant factor in the state budget process, in which the state determines first how much it wishes to spend on education and then backs out from that number to produce a formula that calls for spending that amount. This approach suspiciously resembles residual budgeting and also stands in the way of a thorough and efficient system by not placing sufficient priority on education in the state budget. Even more evident in this case than in DeRolph II, the “actual cost” was “the deciding factor in selecting the method used to determine the base cost of an adequate education.” See DeRolph II, 89 Ohio St.3d at 20, 728 N.E.2d at 1008.
As mentioned above, the state, in H.B. 94, has set the base cost foundation level at $4,814 in FY02 and at $4,949 in FY03, an increase of $400 over what it had been scheduled to be in FY02 under the former formula, and an even larger increase for FY03. See R.C. 3317.012(A). To do this, the state used the expenditures of one hundred twenty-seven “high-performing districts” as the model in its new formula to set the base amount. See R.C. 3317.012(B). It is obvious that most of those one hundred twenty-seven districts cannot in reality be *359termed successful. A system built on such a model is inherently flawed. It appears that every time the state adjusted its sample group (for example by eliminating the top five percent of districts from consideration by applying “wealth screens”), the base amount was lowered, thus making the final result more and more suspect.
The overall process engaged in by the state could be interpreted to be “residual budgeting,” in that it appears that the state arbitrarily introduced factors into its determination of the base amount with the underlying intention of reducing the amount as much as it thought it could justify to this court. The majority appears to recognize that the base amount was artificially lowered, and so picks out its own solution to that specific problem — modifying the H.B. 94 approach to judicially legislate a compromise for the parties.
Another significant concern is that the state reduced the range of the cost-of-doing-business factor of the formula in H.B. 94 and therefore reduced the amount that many school districts otherwise would have received. See R.C. 3317.02(N). This is important because the cost-of-doing-business factor is a multiplier that is applied to adjust the base amount to increase funding within the formula, and a reduction in the cost-of-doing-business factor can blunt the effectiveness of an increase in the base amount for many school districts.
To the state’s credit, H.B. 94’s $400 increase in the base amount for FY02 over what it would have been under H.B. 650 is meaningful, especially considering that the state has eliminated the phase-in criticized in DeRolph II. Moreover, the majority has ordered an increase above that amount. However, the majority’s action in this regard underscores the fact that the H.B. 94 amount is insufficient. In addition, it is evident that other adjustments within the overall funding scheme (such as the reduction in the range of the cost-of-doing-business factor) dilute the effect of the increase in some districts. Much more must be done before the state can prove that the amount it provides under H.B. 94, as augmented by the majority, in reality will afford the benefits of a thorough and efficient system to each and every student.
H.B. 94’s establishment of the cost of a basic education is predicated on methodology devised by Dr. John G. Augenblick, who also devised the methodology behind the H.B. 650 system at issue in DeRolph II. The fundamentals of this approach are detailed in DeRolph II, 89 Ohio St.3d at 17-18, 728 N.E.2d at 1006-1007, and in many ways the current methodology is similar to what was at issue in DeRolph II.
The so-called Augenblick method used in H.B. 94 for establishing basic state aid is credible on its face, but below the surface, significant problems lurk. Some of those problems are with Augenblick’s methodology itself, and some are due to the state’s further manipulation of that methodology. While the system in place *360in DeRolph II was based on model school districts meeting seventeen of eighteen performance standards under the former system of rating schools (see 89 Ohio St.3d at 17, 728 N.E.2d at 1007), the current H.B. 94 system is based on schools that met only twenty of twenty-seven performance standards (and even includes some school districts whose scores the state rounded upward to reach the twenty-standards level even though those schools did not actually meet that level), with many of the top-performing districts eliminated from consideration due to the imposition of wealth screens. See R.C. 3317.012(B). There is undeniably a correlation between a school district’s wealth and its level of student achievement, although the state’s overall plan seems to deny that correlation in setting forth what the state considers an adequate base amount of funding.
In the year on which data to determine the base amount is based, former R.C. 3302.03(B)(1) would have required a school district to achieve at least twenty-six of the twenty-seven standards to be rated effective, if there had been twenty-seven standards. 1999 Am.Sub.H.B. No. 282. After the wealth screens were applied, only ten school districts out of the one hundred twenty-seven that remained in the sample would have been rated effective. As another part of this process, the state used the lower of either 1996 spending (with a 2.8 percent per year inflation adjustment) or 1999 spending for those districts that were model school districts under both current and former law, to adjust for an alleged “echo effect.” See R.C. 3317.012(B), last paragraph. This was a highly questionable practice that further allowed the state to lower the base cost formula amount.
The majority, recognizing that the H.B. 94 approach is fraught with deficiencies, eliminates some of the less defensible aspects of that plan with the stroke of a pen. However, just because the majority orders that some of the most questionable features be removed from the calculations does not change the fact that many of the districts that remain in the base amount calculation as approved by the majority were not truly model districts. Of the one hundred twenty-seven model districts in the H.B. 94 plan, only 8.5 percent offer all-day, everyday kindergarten for all students and less than fifty percent of the districts offer three foreign language courses for high school students. In addition, gifted students are not being adequately served in most of these districts, and many of the districts have one or more school buildings that have major problems. The state’s failure to evaluate the inputs of these model districts will be discussed later in this opinion. In failing to take inputs into account at any step of the state’s response to the school-funding problem, the state has missed an ideal opportunity to construct a constitutional system.
The 2.8 percent inflation factor in the base cost foundation formula from fiscal year to fiscal year (R.C. 3317.012[A][1]) is unjustified according to evidence that school costs rise faster than the general inflation rate. One study estimates *361inflation for school costs to be more than 3.6 percent per year. Furthermore, as will be discussed below, the unfunded mandates the General Assembly seems intent on imposing in much of its legislation tend to increase local costs each year by an even greater amount. This portends that the H.B. 94 plan’s basic aid amounts, even as increased by the majority, will be more and more inadequate as we move forward in the six-year period covered by H.B. 94.
Appellees claim that, in addition to the base amount being too low, the categorical adjustments to the base amount are all underfunded. It is obvious that a thorough and efficient system should provide adequate funding for categoricals such as Disadvantaged Pupil Impact Aid (“DPIA”), special education, vocational education, transportation, and gifted education. However, H.B. 94 actually decreases DPIA funding for the biennium it covers. See H.B. 94, Section 44, line item 200-520, $360,149,243; cf. 1999 Am.Sub.H.B. No. 282, Section 4, line item 200-520, $390,708,953. That raises questions, when our large city schools have so many problems and so many DPIA students reside within the districts that have the most trouble meeting state standards. I agree with appellees that the state should undertake a major study to determine more accurately the actual costs of educating disadvantaged pupils in both inner cities and poor rural areas. It is also evident that, just as in DeRoVph II, most of these categories remain underfunded. It is highly suspicious that a recurring consequence of the state’s plan is that within each individual aspect of the system, money seems to be shifted away from our large city districts that most need it, with the smallest increases in each facet of the plan (when there are increases) allocated to the large city districts. The majority’s selective decision to legislate increases in state funding does nothing to address the very real problems caused by the underfunding of categoricals. •
The state’s claim that it is providing a $1.4 billion increase for the biennium covered by H.B. 94 is a fiction. As Warren G. Russell’s affidavit illustrates, the state does three things to arrive at that amount: (1) replaces money eliminated or otherwise reduced within H.B. 94, (2) replaces funds formerly provided from state money with federal money, and (3) reallocates funds formerly included in the foundation formula that were eliminated or reduced within H.B. 94. For example, some of that “increase” is attributable to funds that are merely meant to replace local revenue that will be lost through reduction in local taxation of public utilities. Furthermore, it is the state’s method of reallocation that is the most questionable. H.B. 94’s supposed $400 increase in the formula amount for FY02 is actually much less than the numbers seem to indicate, given that much of that money comes from lowering amounts for categorical spending and moving that money into the base amount.
*362As much as anything, this reallocation indicates the manipulations that are inherent in the system before us. The state claims it is increasing the base amount by $400 in FY02. However, by decreasing the range of the cost-of-doing-business factor, by reducing DPIA funding, by allowing unfunded mandates to continue, by phasing out the local inventory tax, and by numerous other machinations, the state has created numbers that are highly suspect. The majority’s decision to order an increase in the base amount, while augmenting the H.B. 94 figures, does not render the state’s numbers any more rehable, only more suspect.
Recognizing that school funding can overwhelm a budget, and that we are discussing extremely large amounts of money, I acknowledge that problems in our system of schools cannot be quickly corrected. The problems encountered involve enough of the state budget that the task appears to be insurmountable, but with insight and time the problems are solvable. As the evidence in this case conclusively indicates, for a variety of reasons the costs of educating our children continue to increase well above the general inflation rate. However, the Constitution does not make the Thorough and Efficient Clause conditional. We must never lose sight of the importance of this case on the futures of the children of this state, and indeed on the future of the entire state.
B
Other Deficiencies
Apart from the overriding flaws of the basic aid formula, there are many other deficiencies in the system. The state has used a Band-Aid approach instead of the major surgery that was required to correct these problems.
1
School District Borrowing
While 2000 Am.Sub.S.B. No. 345 (effective April 10, 2001), the state’s response to forced borrowing concerns expressed in DeRolph II, has somewhat eased the forced borrowing provisions of prior law, it certainly does not eliminate them entirely. The General Assembly seems to believe that if it does not have some type of forced borrowing provision, it will have to give undeserved money to poorly administered districts, and the threat of forced borrowing is one of the motivations it uses to compel districts to be fiscally prudent. This is an example of the distrust of local school districts the state has repeatedly exhibited in enacting legislation to try to remedy school-funding problems. This distrust was also evident in much of the legislation at issue in DeRolph II, especially in the mandates heaped upon local districts by 1997 H.B. 412 and 1997 S.B. 55.
*363All in all, the Solvency Assistance Program Fund remains essentially unchanged from what it was in DeRolph II, despite this court’s admonition in that case that “[ejxcept in extreme cases, reliance on loans must be eradicated, and loans certainly must not be employed as a method to meet school districts’ daily operational expenses.” DeRolph II, 89 Ohio St.3d at 26, 728 N.E.2d at 1013. So long as the state continues to underfund education, forced borrowing will continue to be an entrenched component of the system.
2
Unfunded Mandates
In DeRolph II, this court pointed out why the problem of unfunded mandates came to a head after DeRolph I was decided:
“Both S.B. 55 and H.B. 412 were proceeding through the General Assembly at the same time as the proposed sales tax increase. On February 17, 1998, the Ohio Senate approved H.B. 697, which placed the one-cent sales tax increase on the May 5, 1998 ballot for voter approval. The one-cent sales tax increase, which appeared on the May 5 ballot as Issue 2, was not approved by voters. Consequently, school districts are required to adhere to the bills’ additional requirements and standards of accountability, but the anticipated funding must now come from a different source.
“Since these mandates are essentially unfunded, a paramount concern is that H.B. 412 and S.B. 55 will impose additional costs on school districts.” DeRolph II, 89 Ohio St.3d at 33, 728 N.E.2d at 1018.
The record before us clearly confirms that, as we anticipated in DeRolph II, there were large additional costs imposed by these and other unfunded mandates. Id. at 32, 728 N.E.2d at 1018. Enacted in 2000, Am.Sub.S.B. No. 345 (see above, under borrowing) is also the state’s response to the concern that increased accountability measures have led to too many unfunded mandates. In the accountability portion of S.B. 345, the state has eliminated the budget reserve requirement (rainy day fund) (R.C. 5705.29[H], repealed) and has decreased the amount a district has to put into both its textbook and instructional materials fund (R.C. 3315.17[A]) and its capital and maintenance fund (R.C. 3317.18[A]). The court in DeRolph II ordered the state to “immediately” fund the mandates (see 89 Ohio St.3d at 37, 728 N.E.2d at 1021). (This bill was not signed by the Governor until January 9, 2001, nearly eight months after DeRolph II was decided. That is quite a long time to be considered immediate.) But, rather than funding anything, including past mandates that had never been funded, the state simply eliminated some of the mandates.
Despite the state’s arguments to the contrary, many unfunded mandates, both new and old, still exist. Further, it is predictable that many of the academic *364standards of S.B. 1 will essentially be unfunded mandates at some point for local school districts.
It is apparent that, under the state’s current education plan, there may be no statewide tax increases, but there will be many tax increases on the local level as more and more levies will, of necessity, be on the ballot. Since the state plan, as “adjusted” by this court, will not provide adequate funding to many local districts to cover their costs, more funds will have to be raised locally.
A Legislative Service Commission staff member in the Legislative Budget Office estimated that unfunded mandates totaling $515 million per year were imposed by the General Assembly in 1997 H.B. 412 and 1997 S.B. 55. The staff member’s report was initially withheld from the General Assembly by the Director of the Legislative Service Commission on the grounds that it was of questionable quality. Eventually, a draft of the report was made available to some members of the General Assembly, after several requests were made in May 2001. This report, required by R.C. 103.141 to be submitted in October 2000, was not released in time for the deliberations over S.B. 345 and would certainly have been relevant, given that a significant portion of S.B. 345 made adjustments to those mandates. Furthermore, although the draft report was made available to members of the General Assembly in the later stages of the discussion regarding H.B. 94, it was obviously ignored in the process of enacting that legislation. The state’s failure to address the contents of this report in any of the legislation we review and the possible irregularities indicated by the circumstances of failing to release the report to all members of the General Assembly in a timely manner raise serious questions about the state’s commitment to funding these mandates.
3
Phantom Revenue
H.B. 94 takes some steps to reduce phantom revenue by expanding gap aid (R.C. 3317.0216) and tries to adjust the formula so that it no longer assumes that more local money is raised than actually is realized. However, it does not do enough, and H.B. 94 still does not eliminate all types of phantom revenue.
Phantom revenue remains a serious concern. As we stated in DeRolph 77: “Requiring school districts to seek additional tax increases to make up for lost revenue is something that should be avoided, especially in view of our holding in DeRolph 7, which required overreliance on local property taxes to be eliminated. The Achieve, Inc. report quoted one school superintendent who stated, T spend every third year running a political campaign, not running my school district.’ This is not how a thorough and efficient system should function and further *365serves to emphasize why heavy reliance on local property taxes must end.” 89 Ohio St.3d at 30-31, 728 N.E.2d at 1016.
Again, since the state does not guarantee adequate funding for many districts, local levies beyond twenty-three mills will have to cover the deficiencies.
4
Development of Statewide Academic Standards
Am.Sub.S.B. No. 1, signed by the Governor on June 12, 2001, the Education Standards Bill, implements the recommendations of the Governor’s Commission for Student Success. S.B. 1 requires the State Board of Education to adopt statewide academic standards for each grade in selected subjects and to adopt a model curriculum. R.C. 3301.079. S.B. 1 phases out the current proficiency tests (R.C. 3301.0712), replaces them with achievement tests (R.C. 3301.0710), and requires that the new achievement tests be aligned with the academic standards and model curricula (R.C. 3301.0710[A]). S.B. 1 revamps the system of school district report cards under new standards to be developed by the State Board of Education. R.C. 3302.02 and 3302.03. The provisions of this bill are so new that its effect remains to be seen. It directs the State Department of Education to set up the details of the plan but does not provide the specifics. Since one of the major themes of DeRolph II was that strict academic standards must be set and linked to assessment standards, 89 Ohio St.3d at 37, 728 N.E.2d at 1021, this bill is a first step in that direction. However, it is questionable whether these measures have been adequately funded in H.B. 94 or elsewhere, raising skepticism that solid standards will be able to be developed and thoroughly implemented.
The Achieve, Inc. report quoted in DeRolph II recognized that the lack of standards was a significant deficiency in Ohio’s system. The report pointed out that “ ‘[sjtrictly speaking, Ohio does not really have statewide academic standards, at least as that term is used in most other states. The absence of standards is particularly troublesome * * (Emphasis added.) DeRolph II, 89 Ohio St.3d at 33-34, 728 N.E.2d at 1019.
Putting these statewide standards in place, S.B. 1 (as H.B. 94 did in determining the base funding amount) fails to use inputs at any point in the process. Instead, both bills are totally concerned with outputs.
It is prudent to use outputs as a part of determining the formula, but it is clear that, at least in some way, inputs should have played a role in the system. A combination of both inputs and outputs would have ameliorated the concerns discussed above regarding the fact that many of the one hundred twenty-seven districts employed to set the base funding amount in H.B. 94 were not appropriate to serve as models. Inputs have been ignored in the formula, but they should *366have been considered in order to overcome this fundamental problem with the outputs-only approach.
At a minimum, inputs that should be measured to determine a base amount include maximum class sizes; specific curriculum opportunities at all grade levels for all students, including advanced placement courses for high school students and foreign language opportunities in elementary schools; replacement cycles for textbooks; professional development time for all teachers; classroom materials and equipment such as computers, televisions, and VCRs; and other necessities for a thorough and efficient system.
The Achieve, Inc. report quoted in DeRolph II noted that it was essential that all parties work together to fix the funding problem and invest in strengthening the capacity of Ohio’s educators to teach at higher standards. See 89 Ohio St.3d at 37-38, 728 N.E.2d at 1022. The Achieve, Inc. report also proposed that “Ohio must mount a substantial, sustained, statewide program to equip its administrators and teachers with the skills and support they will need to substantially improve student performance.” Obviously, the authors of the Achieve, Inc. report recognized that inputs must play a role in determining adequate funding, as well as in setting statewide standards. Yet H.B. 94 (funding) and S.B. 1 (setting academic standards) both totally ignore inputs. Just as the state failed to undertake any reform on the income side to solve the problem of overreliance on property tax, the state also failed to incorporate any input standards into S.B. 1 relating to academic accountability. However, if inputs are not worked into the accountability process, how can the internal efficiency of school districts be compared? If input standards are ignored, then accountability cannot be fairly implemented. Output goals and standards have little meaning if inputs are inconsistent among individual local districts. If a particular district fails to improve in meeting the output standards, the lack of firm input standards may be a key reason. But if inputs are not standardized statewide, then the required correlation is lacking. I see no indication in the record before us, or in any of the pertinent legislation including S.B. 1, that any meaningful attempt to address the lack of inputs in the system was ever mounted.
5
School Construction and Facilities Maintenance
In DeRolph II, this court quoted from the Achieve, Inc. report relative to school facilities: “ ‘[DJespite significant recent investments the challenge remains severe. Although estimates differ on the magnitude of the problem, by all accounts too many Ohio children, especially in poor rural and urban districts, attend classes in dreadfully sub-standard facilities. [Emphasis sic.] * * * During this decade the state has invested over $1 billion in capital improvement *367funds for schools, more than tripling the investments made over the previous four decades. However, without a reliable inventory of the state’s facilities and a solid cost estimate for bringing all Ohio schools] up to standard, it is impossible to know just how much progress has been made. While the state has at least made a down payment on a long deferred problem, this is a major piece of unfinished business for Ohio’s policymakers.’ (Emphasis added.)” 89 Ohio St.3d at 22, 728 N.E.2d at 1010.
This court also remarked in DeRolph II, id. at 24, 728 N.E.2d at 1011-1012: “The task at hand is not one to be taken lightly. One-half of Ohio’s school buildings are fifty years old or older. DeRolph I, 78 Ohio St.3d at 206, 677 N.E.2d at 742. Constructing and maintaining school buildings is an ongoing process, and this court recognizes that it would be unreasonable to require the General Assembly to remedy overnight what has taken decades of neglect to develop, yet there remains an extensive amount of work to be done in order to educate Ohio’s students in ‘safe and healthy learning’ environments. Id. at 208, 677 N.E.2d at 744. Continuing funding in this area is of the utmost importance.”
Am.Sub.S.B. No. 272 (effective Sept. 14, 2000) is the sole new enactment since DeRolph II dealing with school construction and maintenance. It continues on the path that was set out in the statutes at issue in DeRolph II. Given the previous sorry state of neglect and the massive amount of money needed, it may be impossible for the state to make great headway on this problem for years to come. However, while the state’s programs have at least corrected the worst problems in the worst buildings, they are merely treading water in addressing many other facility problems.
The state has still not done a comprehensive statewide study on facilities needs and should be faulted for not doing so. Ohio needs an immediate complete facilities assessment for all school buildings, not the watered-down version approved by the majority. The state’s failure to conduct such a comprehensive study raises the suspicion that the state fears what the study would reveal. Statewide facilities needs, which were found to be $10.2 billion in a 1990 study and were estimated to be $16.5 billion in 1997, see DeRolph II, 89 Ohio St.3d at 20, 728 N.E.2d at 1009, have certainly increased in 2001 beyond those figures, which may have been quite conservative, despite the recent influx of state money. Although the state is supposedly operating under a twelve-year plan to rebuild Ohio’s schools (see DeRolph II, id. at 23, 728 N.E.2d at 1011), it is clear that the problems with facilities funding for construction and maintenance will take much longer than that to resolve with the methods presently being employed by the state.
In addition to simply failing to do enough soon enough, the state’s plan for providing the construction money to local districts is marked by inefficiencies, *368bureaucratic red tape, and politics. As a result, much of the money that supposedly is available cannot be used by deserving districts. Most of the state’s building programs rely on the passage of a local levy as a condition for a local district to receive state money. Once again, thoroughness and efficiency are conspicuously lacking.
One recent development with significant potential is that the state has enhanced its ability to issue bonds to pay part of the state share of the costs of local projects. In DeRolph II, 89 Ohio St.3d at 14, 728 N.E.2d at 1004, this court noted that Senate Joint Resolution No. 1 placed on the November 2, 1999 ballot a proposal, approved by Ohio voters, to amend the Ohio Constitution “to allow the state to issue general obligation bonds to pay for school facilities.” See, principally, Section 2n, Article VIII, Ohio Constitution; see, also, 1997 Am.Sub.S.B. No. 102, Section 8, 147 Ohio Laws, Part IV, 7417. The deposition of Randall A. Fischer, executive director of the Ohio School Facilities Commission, reveals that these bonds are being issued. However, it is unclear from the record before us how effectively the bonds are being utilized and whether the state has fully taken advantage of the opportunities presented by bond issuance. Our state could benefit greatly if our legislators were able to exercise additional vision to put in place plans that would make bonds a more efficacious method of paying for school facilities.
V
Conclusion
The foregoing discussion of the deficiencies in the state’s “reform” package does not mention every inadequacy in the plan and touches only on some that could be developed in detail. It is my intent merely to expose the most glaring examples of the many failings within the state’s plan. It is difficult to comprehend how the majority can, for the most part, uphold a plan with so many obstacles to thoroughness and efficiency. Purely political motives seem to be the driving force behind the majority’s decision. As one justice concedes in a concurring opinion, she votes with the majority only to facilitate a “pragmatic compromise” that will break an impasse she considers unacceptable, even though her views on the merits have not changed.
If a majority of this court had found, as I believe we should, that the Constitution still has not been satisfied, this court would have had to face the extremely difficult issue of what action to take. Perhaps an unwillingness to confront this issue was a further motivation for the majority to generally accept the state’s arguments, buttressed by the majority’s decision to modify the legislation by judicial fiat to render it slightly less unacceptable, and to rely on the “good faith” of the General Assembly to comply with this court’s amend*369ments. This court has in the past resisted the calls of those who asked for a special master, who asked for findings of contempt against the Governor and members of the General Assembly, who asked that we enjoin funding of schools until a thorough and efficient system is devised, and who asked that we ourselves explicitly order funding at a specified level. I continue to adhere to the view that those remedies are not acceptable courses of action. Added to that list of possible remedies, the plaintiffs now urge that we should find all of H.B. 94 unconstitutional and therefore reject in tato the state biennial budget bill.
Any intrusion by this court into the legislative prerogative is not a step that should be taken lightly. As we stated in DeRolph I, 78 Ohio St.3d at 213, 677 N.E.2d at 747, fn. 9: “[W]e recognize that the proper scope of our review is limited to determining whether the current system meets constitutional muster. We refuse to encroach upon the clearly legislative function of deciding what the new legislation will be.” See, also, DeRolph II, 89 Ohio St.3d at 12, 728 N.E.2d at 1003 (“Our role, as we have declared in past cases, is to decide issues of constitutionality — not to legislate”).
The majority, in an effort to terminate this litigation, turns its back on those standards, and undertakes to do some legislating of its own, apparently on the theory that the end justifies the means. The majority increases the amount being spent by the state on our schools in an effort to placate those who believe that not enough has been done.
I have serious objections to this intrusion by a majority of this court into the province of the legislature. The majority’s additions to the legislative plan are tantamount to judicial legislation, and represent usurpation by the court of legislative power.
The majority cites no precedents for its view that, in uniting to assemble a consensus, it has the authority to order the General Assembly to enact specific legislation that will make the school-funding system satisfactory to a majority of this court. It is obvious why no precedents are cited — there are none available that come anywhere close to justifying the majority’s position. By going to such great lengths to terminate this case, the majority is taking an unprecedented action and violating fundamental precepts that should define the role of this court in our system of government. In sitting as a superlegislature in this case, the majority abandons its judicial role and appears to view separation of powers as a hollow doctrine that can be easily tossed aside when it is expedient to do so. One justice refers to separation of powers simply as a “political doctrine.”
The majority’s determination to order the General Assembly to enact specific legislation will undoubtedly have repercussions beyond those the majority intends. For example, the majority recognizes that its decision may implicate R.C. 3317.012(D)(4), and specifies that “the rate of millage charged off as the local *370share of base cost funding * * * may not be changed from twenty-three mills, irrespective of the language of’ that statute. That is not the only additional section of the Revised Code that the majority’s order will affect, but the extent of the majority’s decision surely is not fully evident at this time. This court is not in a position to hold hearings, and cannot consult experts on whether possible unforeseen consequences lurk in the details of its mandated revisions. This further illustrates the dangers that arise when courts act as if they were legislatures.
“While Ohio, unlike other jurisdictions, does not have a constitutional provision specifying the concept of separation of powers, this doctrine is implicitly embedded in the entire framework of those sections of the Ohio Constitution that define the substance and scope of powers granted to the three branches of state government.” S. Euclid v. Jemison (1986), 28 Ohio St.3d 157, 158-159, 28 OBR 250, 251, 503 N.E.2d 136, 138. See, also, State v. Harmon (1877), 31 Ohio St. 250, 258, 1877 WL 19; State ex rel. Bray v. Russell (2000), 89 Ohio St.3d 132, 134, 729 N.E.2d 359, 361.
In State ex rel. Ohio Academy of Trial Lawyers v. Sheward (1999), 86 Ohio St.3d 451, 475, 715 N.E.2d 1062, 1085, this court stated:
“In State v. Hochhausler (1996), 76 Ohio St.3d 455, 463, 668 N.E.2d 457, 465-466, Chief Justice Moyer explained as follows:
“ ‘The principle of separation of powers is embedded in the constitutional framework of our state government. The Ohio Constitution applies the principle in defining the nature and scope of powers designated to the three branches of the government. State v. Warner (1990), 55 Ohio St.3d 31, 43-44, 564 N.E.2d 18, 31. See State v. Harmon (1877), 31 Ohio St. 250, 258. It is inherent in our theory of government “ ‘that each of the three grand divisions of the government, must be protected from the encroachments of the others, so far that its integrity and independence may be preserved. * * *’ ” S. Euclid v. Jemison (1986), 28 Ohio St.3d 157, 159, 28 OBR 250, 252, 503 N.E.2d 136, 138, quoting Fairview v. Giffee (1905), 73 Ohio St. 183, 187, 76 N.E. 865, 866.’ ” See, also, Alexander Hamilton, The Federalist No. 78 (1788) (Wills Ed.1982) 394 (quoting from Montesquieu, The Spirit of Laws 181): “ ‘[TJhere is no liberty, if the power of judging be not separated from the legislative and executive powers.’ ”
It is noteworthy that the author of the majority opinion, who today has few qualms in ordering the General Assembly to enact specific legislation, stated in DeRolph I that “it is not this court’s place to * * * set policy or prioritize the allocation of funds to other state programs. Members of the legislative branch represent the collective will of the citizens of Ohio, and the manner in which public schools are funded in this state is a fundamental policy decision that is within the power of its citizens to change. Under our system of government, *371decisions such as imposing new taxes, allocating public revenues to competing uses, and formulating educational standards are not within the judiciary’s authority.” See 78 Ohio St.3d at 269-270, 677 N.E.2d at 786 (Moyer, C.J., dissenting). See, also, State ex rel. Ohio Academy of Trial Lawyers v. Sheward, 86 Ohio St.3d at 526, 715 N.E.2d at 1119 (Moyer, C.J., dissenting) (“I bow to no one in my respect for the doctrine of separation of powers”).
Those in the majority in this case who were in the dissent in DeRolph I and DeRolph II have now done an about-face. They expressed the clear view in both of those cases that the system was constitutional. Now that the General Assembly has further improved the system, those justices somehow believe that it is only conditionally constitutional with the further changes this court orders the General Assembly to make.
One point that cannot be overemphasized is that, were it not for previous decisions of this court in this litigation, our system of public schools would still be mired in the totally unsatisfactory condition it was in when this litigation began in 1991. We all should remember that it was only due to this lawsuit that residual budgeting for education was eliminated and the importance of our schools came to the forefront. If the justices in dissent in DeRolph I and DeRolph II had had their way, the unacceptable status quo would have endured.
Furthermore, those justices who were in the majority in DeRolph I and DeRolph II and who are now in the majority in this opinion can similarly be faulted for also abandoning their previous views for the sake of reaching the all-important consensus that motivates today’s decision of the court. Their professed fervor for the mandates of the Ohio Constitution, as expressed in the opinions in DeRolph I and DeRolph II, obviously has waned to the point that they are willing to enter into a political compromise that has little to do with the actual merits of this case. It is most remarkable that one of the justices who joins the majority’s decision once expressed the opinion that education is a fundamental constitutional right and that, therefore, “[t]he state bears a heavy burden of demonstrating a compelling state interest for the wealth-based disparities inherent in Ohio’s system of school funding.” DeRolph I, 78 Ohio St.3d at 257, 677 N.E.2d at 777 (Douglas, J., concurring).
That justice also has recognized in the past that it is not this court’s role to legislate a constitutionally acceptable response, remarking in his concurring opinion in DeRolph II:
“The dissenters [in DeRolph II] can’t have it both ways, and the majority opinion, recognizing this dichotomy, strikes a balance by, in specifics, respectfully pointing out the constitutional shortcomings of the General Assembly’s remedial efforts while refraining from mandating a particular course of action. In doing so the majority further respects and recognizes that it is the right and prerogative, *372as well as the sworn sacred duty, of the members of the General Assembly to put in place the nuts and bolts of our state’s educational system.” (Emphasis added.) 89 Ohio St.3d at 39, 728 N.E.2d at 1023 (Douglas, J., concurring).
That justice further observed that specifics and details of the educational system must be “debated and decided by the General Assembly rather than this court. Our sole mission is to see to it that the Constitution is honored * * *.” (Emphasis added.) Id. (Douglas, J., concurring.) It is impossible to reconcile those views with the position of the majority today.
In an attempt to detail his motivations for joining the majority’s compromise opinion, Justice Douglas in his concurring opinion cleverly uses R.C. 1.50 to justify his position that the majority’s decision does not violate the doctrine of separation of powers. In this discourse, he downplays the significance of the concept of separation of powers (relegating it to the status of a mere “political doctrine”) and overplays the reach of R.C. 1.50 beyond its appropriate scope in a creative attempt to rationalize the majority’s decision. It is interesting that nowhere in the majority opinion is R.C. 1.50 cited as validation for its actions.
The majority finds that the state’s employment of certain adjustments in determining the base funding amount and the phase-in of parity aid are unconstitutional. An indispensable aspect of severability is that the legislation remaining must be constitutional for the severance to be effective. The mere striking of the legislation found offensive would not accomplish the majority’s primary goal, which is to increase funding to a level acceptable to the justices who constitute the majority. Therefore a further consequence, wholly inconsistent with R.C. 1.50, arises, since the state must pass legislation to give effect to the majority’s adjustments to the plan and must fund the increased amounts, or the system obviously remains unconstitutional. This requirement goes beyond the scope of R.C. 1.50 severance and exposes the majority’s actions for what they truly are— judicial legislation that actually redrafts the substance of the legislation, masquerading as acts that supposedly are fully in accord with the separation of powers. By revising the state’s methodology regarding the base amount and altering the phase-in period for parity aid, the majority fundamentally disrupts the statutory scheme, substituting its own preferences for those of the General Assembly. See Hochhausler, 76 Ohio St.3d at 464, 668 N.E.2d at 466, citing State ex rel. Maurer v. Sheward (1994), 71 Ohio St.3d 513, 523, 644 N.E.2d 369, 377 (“Prior to severing a portion of a statute, we must first determine that the severability will not fundamentally disrupt the statutory scheme of which the unconstitutional provision is a part”).
In his concurring opinion, Justice Douglas also underscores that the level of funding reflected in the basic aid amount is inadequate, even as increased by the majority. He points out that in Michigan, the base foundation amount for 2002 is *373$6,300. When the base amount set forth in H.B. 94 of $4,814 is augmented by the adjustments imposed by the majority, the base amount increases by $331 per pupil for FY02, using the numbers set out in the concurring opinion’s view of what the majority adds by adjusting the base amount. This puts Ohio’s base amount at $5,145 for FY02. The stark contrast between this amount and Michigan’s amount of $6,300 shows how unrealistically low Ohio’s base amount remains when compared to our neighbor to the north, and is compelling support for the proposition that our state’s funding system is not yet thorough and efficient, even as augmented by the majority.
Finally, Justice Douglas attempts to bolster his position by asserting that if this court were simply to hold the state’s plan unconstitutional as enacted, the probable result would be a return to preexisting funding levels, thus jeopardizing increases in funding (both those of H.B. 94 and those additional increases that will result if the General Assembly enacts the legislation ordered by a majority of this court) for many districts, and that members of the court are not “willing to risk losing what has already been gained.” This assertion is based on a false premise and is therefore erroneous. There is no reason to believe that, if this court had found the funding system unconstitutional, the funding increases in the H.B. 94 plan would have been eliminated. In both DeRolph I and DeRolph II, this court, even though it found the systems under review unconstitutional and challenged the state to devise a thorough and efficient system, allowed the existing system to remain in place until a new system was devised. That approach is equally feasible in this case. That some individuals and groups (especially many of our state’s lawmakers) are weary of this case and may be resistant to further enactments is simply not a sufficient reason to discard that option as not viable, when we realize that the educational futures of our children are at stake.
While the task facing the state is of such consequence that it is tempting to do what the majority has done and simply tell the General Assembly what constitutes a thorough and efficient system, that is not the prerogative of the judiciary. Rather, if the system is not thorough and efficient, this court should say so and then, as we did in DeRolph I and DeRolph II, give the General Assembly additional time to craft a constitutional system based on the momentum that has been generated thus far. Perhaps if more time is given, the General Assembly will succeed in achieving a complete and systematic overhaul of the school-funding system. The majority is unable to resist the temptation to legislate an end to this case, and so oversteps its role.
A long journey begins with a single step. Some steps have been taken, but now the majority calls a halt to a journey that is nowhere near complete. In DeRolph II, this court held that “ ‘[t]he attainment of efficiency and thoroughness *374in [the] system’ of common schools is ‘expressly made a purpose, not local, not municipal, but state-wide.’ ” Id., 89 Ohio St.3d 1, 728 N.E.2d 993, paragraph two of the syllabus, quoting Miller v. Korns (1923), 107 Ohio St. 287, 297-298, 140 N.E. 773, 776.
Our school system is still not viewed as a statewide system by some. Many raise the issue of local control, contending that local control justifies local taxation. The majority is among this group, citing the importance of local control in its praise for local property taxes.
It is only recently that the focus on a statewide system, as required by the Constitution, has moved to the fore. Our state Constitution is clear in its requirement that the system of public schools is a statewide system. See Miller v. Korns, 107 Ohio St. at 297-298, 140 N.E. at 776. For many years, this requirement was ignored, and problems within individual school districts were viewed as distinctly local problems, which had to be solved by local efforts alone.
With statewide standards and statewide testing, we should recognize that we have a state system of common schools. The state bears the ultimate responsibility to solve problems (in partnership with the local districts) that have been formerly viewed as local. Recognition of a statewide system of schools envisioned by the Constitution may take generations to fully implement. It is no wonder that people with the mindset that local problems are strictly local would resist this process. Those who are reasonably satisfied with the status quo within their own school districts fear that solutions to the problems of other local districts will be at their expense. These views must be put aside, and a bipartisan effort must continue to ensure that every child in Ohio will receive a thorough and efficient education regardless of where he or she resides.
There have been successful bipartisan efforts in the past with less importance to the citizens of Ohio. In the 1980s, Ohio’s Statehouse in Columbus had fallen into disrepair. It was so run down and uncared-for that it spoke poorly of the state to everyone who toured or viewed it. The Governor and the General Assembly saw the need and vowed to fix it. A true bipartisan effort was launched to restore the structure. Through different administrations and sessions of the General Assembly, our political leaders stayed the course, despite criticism of the cost (approximately $112 million), which ended up being much higher than estimated, and of the length of the project, which took six years to complete. Every day they saw the urgency of the building’s failings and knew it would be a continuing problem unless it was solved the right way. Years of neglect had to be fixed, and cooperation was the common goal. Many have criticized the amount of money spent on the renovation, but the point is that our legislators ignored those criticisms and saw the task through to its end.
*375Our school funding system can be analogized to this Statehouse restoration project, but school funding has a much worthier goal. While the Statehouse is a building that represents our government, in this case we are dealing with the futures of our children. The state leaders who saw the necessity of concerted action in renovating the Statehouse have failed to see the necessity of bipartisan dedicated action here, to the detriment of all citizens of our state, and especially our children, who have no political voice. The same degree of commitment appears to be lacking, and I believe this lack indicates a serious failure to put the necessary emphasis on education in our state’s system of priorities.
It has been said, “If we refuse to fight for the dignity of truth, we substitute expedience for justice.” This perceptive statement by an unknown author aptly explains the majority’s motivation in reaching its decision. The majority places entirely too much importance on political expedience and not nearly enough on justice. Because the majority refuses to recognize that the state’s plan we review at this time is clearly insufficient to comply with the requirements of our Constitution, even with additional adjustments ordered by this court, I vigorously dissent.

. See, e.g., Roosevelt Elementary School Dist. v. Bishop (1994), 179 Ariz. 233, 877 P.2d 806; DuPree v. Alma School Dist. No. SO (1983), 279 Ark. 340, 651 S.W.2d 90; Serrano v. Priest (1976), 18 Cal.3d 728, 135 Cal.Rptr. 345, 557 P.2d 929; Horton v. Meskill (1977), 172 Conn. 615, 376 A.2d 359; Rose v. Council for Better Edn. (Ky.1989), 790 S.W.2d 186; McDuffy v. Secy., Executive Office of Edn. (1993), 415 Mass. 545, 615 N.E.2d 516; Helena Elementary School Dist. No. 1 v. State (1989), 236 Mont. 44, 769 P.2d 684; Claremont School Dist. v. Governor (1997), 142 N.H. 462, 703 A.2d 1353; Abbott v. Burke (1990), 119 N.J. 287, 575 A.2d 359; Tennessee Small School Sys. v. McWherter (Tenn.1993), 851 S.W.2d 139; Edgewood Indep. School Dist. v. Kirby (Tex.1989), 777 S.W.2d 391; Brigham v. State (1997), 166 Vt. 246, 692 A.2d 384; Seattle School Dist. No. 1 of King Cty. v. State (1978), 90 Wash.2d 476, 585 P.2d 71; Pauley v. Kelly (1979), 162 W.Va. 672, 255 S.E.2d 859; Washakie Cty. School Dist. One v. Herschler (Wyo.1980), 606 P.2d 310.


. See, e.g., Roosevelt Elementary School Dist. v. Bishop, supra, 179 Ariz. 233, 877 P.2d 806; Hull v. Albrecht (1997), 190 Ariz. 520, 950 P.2d 1141; Hull v. Albrecht (1998), 192 Ariz. 34, 960 P.2d 634; Serrano v. Priest (1971), 5 Cal.3d 584, 96 Cal.Rptr. 601, 487 P.2d 1241; Serrano v. Priest, supra, 18 Cal.3d 728, 135 Cal.Rptr. 345, 557 P.2d 929; Butt v. State (1992), 4 Cal.4th 668, 15 Cal.Rptr.2d 480, 842 P.2d 1240; Horton v. Meskill, supra, 172 Conn. 615, 376 A.2d 359; Horton v. Meskill (1982), 187 Conn. 187, 445 A.2d 579; Horton v. Meskill (1985), 195 Conn. 24, 486 A.2d 1099; Sheff v. O’Neill (1996), 238 Conn. 1, 678 A.2d 1267; Claremont School Dist. v. Governor (1993), 138 N.H. 183, 635 A.2d 1375; Claremont School Dist. v. Governor, supra, 142 N.H. 462, 703 A.2d 1353; Claremont School Dist. v. Governor (1999), 144 N.H. 210, 744 A.2d 1107; Claremont School Dist. v. Governor (1999), 144 N.H. 590, 761 A.2d 389; Robinson v. Cahill (1973), 62 N.J. 473, 303 A.2d 273; Robinson v. Cahill (1973), 63 N.J. 196, 306 A.2d 65; Robinson v. Cahill (1975), 67 N.J. 35, 335 A.2d 6; Robinson v. Cahill (1975), 67 N.J. 333, 339 A.2d 193; Robinson v. Cahill (1976), 69 N.J. 449, 355 A.2d 129; Robinson v. Cahill (1976), 70 N.J. 155, 358 A.2d 457; Robinson v. Cahill (1976), 70 N.J. 464, 360 A.2d 400; Abbott v. Burke (1985), 100 N.J. 269, 495 A.2d 376; Abbott v. Burke, supra, 119 N.J. 287, 575 A.2d 359; Abbott v. Burke (1994), 136 N.J. 444, 643 A.2d 575; Abbott v. Burke (1997), 149 N.J. 145, 693 A.2d 417; Abbott v. Burke (1998), 153 N.J. 480, 710 A.2d 450; Edgewood Indep. School Dist. v. Kirby, supra, 777 S.W.2d 391; Edgewood Indep. School Dist. v. Kirby (Tex.1991), 804 S.W.2d 491; Carrollton-Farmers Branch Indep. School Dist. v. Edgewood Indep. School Dist. (Tex.1992), 826 S.W.2d 489; Edgewood Indep. School Dist. v. Meno (Tex.1995), 917 S.W.2d 717.